Citation Nr: 0206403	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  97-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for 
patellofemoral pain syndrome of the left knee.

2.  Entitlement to a compensable evaluation for 
patellofemoral pain syndrome of the right knee.

3.  Entitlement to an increased evaluation for headaches, 
currently rated as 10 percent disabling.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a low back 
condition.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed separately.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
May 1995, February 1997, and June 1997 of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  

In November 2001, a Board hearing was held in Montgomery, 
Alabama, before the undersigned, who is the Board member 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West Supp. 2000).  Prior to the hearing, 
the veteran informed the Board member that she was 
withdrawing her appeal with respect to service connection for 
a heart condition, to include hypertension.  A transcript of 
the hearing is of record.

In May 1997, the veteran filed a notice of disagreement 
concerning the RO's denial of service connection for urinary 
incontinence.  A statement of the case concerning this issue 
has not been prepared and presented to the veteran, and this 
issue is returned to the RO for further development.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The presence of bilateral hearing loss disability is not 
clinically demonstrated.

3.  The presence of tinnitus is not clinically demonstrated.

4.  While in service, the veteran was treated for chronic 
rhinitis and sinus complaints.  

5.  Immediately following service, the veteran was not 
diagnosed as having sinusitis.  The veteran's most recent VA 
medical findings have not produced findings of or 
manifestations indicating that the veteran now suffers from 
sinusitis.  Moreover, a medical opinion etiologically linking 
any sinus complaints with the veteran's military service has 
not been presented.

6.  The veteran was treated for lower back complaints while 
in service.

7.  Immediately following service, the veteran was diagnosed 
as having scoliosis of the back due to differing limb length.  
This condition was not then nor has it since been attributed 
to the veteran's military service or any incidents therein.  
Additionally, no evidence has been presented that would 
suggest that the veteran's limb length problems were 
aggravated by her military service.

8.  The evidence does not show that the veteran's headaches 
are manifested by frequent completely prostrating attacks 
productive of economic inadaptability.

9.  The veteran's right and left knee disabilities are 
manifested primarily by pain, occasional tenderness, and 
moderate loss of function. 


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim for service 
connection for a lower back disability, tinnitus, bilateral 
hearing loss, and sinusitis.  38 U.S.C.A. § 5103(A) (West 
Supp. 2001); 38 C.F.R. § 3.103 (2001).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1131 
(West Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 (2001).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1131 (West Supp. 2000); 38 
C.F.R. § 3.303 (2001).

4.  A lower back condition was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1131 (West Supp. 
2000); 38 C.F.R. § 3.303 (2001).

5.  Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1131 (West Supp. 2000); 38 
C.F.R. § 3.303 (2001).

6.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim for 
compensable evaluations of disabilities of the knees and 
headaches.  38 U.S.C.A. § 5103(A) (West Supp. 2001); 38 
C.F.R. § 3.103 (2001).

7.  The criteria for an evaluation of 20 percent for a left 
knee disability have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 5257 and 5260 (2001).  

8.  The criteria for an evaluation of 20 percent for a right 
knee disability have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 5257 and 5260 (2001).  

9.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 8199 and 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

With respect to a claim for service connection, the 
Department has responsibilities to the claimant.  These 
responsibilities may include, as appropriate:  furnishing 
appropriate claims forms and instructions, reviewing the 
application for benefits for completeness, and, if additional 
information is needed from the claimant, notifying the 
claimant of the information required to complete the 
application (38 U.S.C.A. § 5102 (West Supp. 2001)); on 
receipt of a substantially complete application, telling the 
claimant what further lay or medical evidence may be 
necessary to substantiate the claim, what evidence the 
claimant should provide, and what evidence the Department 
will attempt to obtain on behalf of the claimant (38 U.S.C.A. 
§ 5103 (West Supp. 2001)); if a reasonable possibility exists 
that assistance would aid in substantiating the claim, making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (38 U.S.C.A. § 5103A(b) (West Supp. 2001).  
Additionally, in cases of disability compensation, the VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(c) (West Supp. 2001)); and providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim (38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001)). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  The veteran's medical 
treatment records have been obtained and the veteran has not 
suggested that she received treatment for her various 
conditions and disabilities from any other medical facility.  
As such, VA has not been given notice of relevant available 
medical or other evidence that might be attained by the VA 
for the processing of this claim.  Hence, VA has no further 
duty to assist the veteran in the development of facts 
pertinent to this claim, and the Board may decide the claim 
based on the evidence before it.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2001).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) (2001) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 (2001) and (ii) 
present manifestations of the same chronic disease.  See 
Brewer v. West, 11 Vet. App. 228, 231 (1998).  In this 
instance, presumptive service connection is not for 
consideration.  Cf. 38 C.F.R. § 3.309 (2001).

A.  Hearing Loss and Tinnitus

In conjunction with the veteran's audiology claim, she 
underwent a hearing examination in May 1997.  Before the 
exam, the veteran told the examiner that she was experiencing 
intermittent bilateral tinnitus.  Yet, she could not 
attribute the tinnitus to a specific event or circumstance.  
She was unable to say that she was subjected to a loud noise 
that produced the tinnitus.  After being examined for hearing 
loss, the veteran was diagnosed as having "normal hearing 
acuity bilaterally".  Tinnitus was not diagnosed.

Approximately a year and a half later, in September 1998, the 
veteran sought treatment from the local VA medical center 
after complaining of episodes of decreased hearing.  The 
veteran underwent an examination and it was determined that 
her hearing was within normal limits.  

The veteran had another audiology exam in October 2000.  When 
questioned about her claimed hearing loss and tinnitus, the 
veteran told the examiner that, on two different occasions, 
she had experienced temporary hearing loss.  Notwithstanding 
her claim, she further admitted that her hearing was 
"normal" on the day of the exam.  With respect to tinnitus, 
the veteran told the examiner that she had occasional 
tinnitus.  The examiner concluded that the acute tinnitus was 
not due to noise exposure but caused by Eustachian tube 
dysfunction.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
5
10
10
LEFT
15
5
0
0
0

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  

Upon completion of the examination, the clinician wrote:

The test results indicate that the 
veteran's hearing is within normal limits 
bilaterally across the frequency range 
while the scores are normal.  There is 
conductive component evident in the right 
ear at lower frequencies.  The threshold 
results . . . would suggest the veteran 
is suffering from a recurrent middle ear 
dysfunction and possibly a Eustachian 
tube dysfunction with pressure and/or 
fluid build ups. . . . 

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2001), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2001).  To establish service connection for a hearing loss, 
the veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's inservice exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
her discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (2001), and if the 
veteran can now establish a causal relationship between her 
hearing loss and service, service connected benefits will be 
granted. 

In 1997, 1998, and 2000, the veteran was diagnosed as having 
normal bilateral hearing.  Specifically, on the veteran's VA 
audiometric examination in October 2000, none of the 
threshold hearing levels was 25 decibels or greater.  Speech 
recognition was 96 percent in the right ear and 100 percent 
in the left ear.  Thresholds in at least three of the 
frequencies was not 26 decibels or greater.  In short, the 
veteran's hearing does not meet any of the criteria to be 
considered a disability under applicable law.  

With respect to the veteran's claim for tinnitus, merely 
alleging the presence of a disability will not suffice; 
rather, there must be evidence that the disability is, in 
fact, currently manifested.  In this regard, the veteran has 
not submitted any evidence to the effect that she was exposed 
to noise during service.  Moreover, none of the medical 
evidence has established that tinnitus exists, and the 
veteran has stated that she does not suffer from chronic 
tinnitus.  

Service connection cannot be granted for a disability that is 
not shown to exist; inasmuch as the veteran has not shown 
that she currently has either bilateral hearing loss 
disability or tinnitus, the Board must conclude that the 
preponderance of the evidence is against her claims for 
service connection for these two disorders.

B.  Sinusitis

After the veteran was discharged from the service, she 
submitted a claim for service connection for sinusitis.  
Around the time of her discharge, in October 1994, she 
underwent an examination at the Maxwell AFB regional military 
hospital.  She complained of chronic, recurrent 
"allergies", rhinitis, and post-nasal drip.  When examined, 
her sinuses were found to be nontender, and she was diagnosed 
as having allergic rhinitis.  Two months later, in December 
1994, the veteran underwent a VA General Medical Examination.  
Her sinuses were judged as "normal" and she was not 
diagnosed as having sinusitis.  

The veteran sought treatment in November 1997.  Per the 
medical treatment record, she was not diagnosed with 
sinusitis; instead, she was diagnosed as having chronic 
rhinitis.  In August 2000, the veteran underwent another VA 
General Medical Examination.  As in the past, she was not 
diagnosed as having sinusitis.  

Merely alleging the presence of a disability will not 
suffice; rather, there must be evidence that the disability 
is, in fact, currently manifested.  In this regard, the 
veteran has not submitted any evidence to the effect that she 
has sinusitis.  Service connection cannot be granted for a 
disability that is not shown to exist; inasmuch as the 
veteran has not shown that she currently has sinusitis, the 
Board must conclude that the preponderance of the evidence is 
against her claim for service connection.

C.  Low Back Condition

The veteran has also claimed that she now suffers from a 
lower back condition that began while she was on active duty.  
The veteran's service medical records reflect that she did 
complain of chronic lower back pain prior to her discharge.  
A record from August 1994 notes that the veteran had been 
experiencing pain for a number of years.  It was reported 
that the condition was more evident to the veteran in the 
morning or after prolonged sitting/standing.  She was 
diagnosed as having "mechanical low back pain".  

She pursued a claim for this condition after she was 
discharged from the US Air Force.  As such, in December 1994, 
an examination of her back was accomplished and she was 
diagnosed as having scoliosis due to differing limb length.  
The veteran's lower back pain was attributed to the 
scoliosis.  The examiner did not link the veteran's scoliosis 
with her military service or any incidents therein.  Also, 
the examiner did not state or suggest that the lower back 
pain was caused by or the result of the veteran's military 
service.

Nearly five years later, in August 1999, the veteran was seen 
at the VA Medical Center for complaints of back pain.  It was 
determined that she was suffering from "long-standing 
maladaptive posture due to leg length discrepancies".  As in 
the past, a disability, disease, or condition of the lower 
back was not etiologically linked with the veteran's military 
service.  She was given exercises and therapy and told to 
return to the medical center if her condition became more 
disabling.  

In August 2000, as reported above, a VA General Medical 
Examination was performed.  Prior to the exam, the veteran 
told the examiner that she had injured her back in service 
while lifting a heavy object.  She stated that she had 
received treatment for such a condition while in service but 
that her back was not causing her much discomfort at the 
present time.  When asked about symptoms or manifestations 
concerning her back, the veteran said that she had occasional 
stiffness, intermittent pain, but she did not suffer from 
tingling in her lower extremities.

The examination produced the following results:

	. . . revealed no tenderness over 
the thoracolumbar spine at the present 
time.  No paravertebral muscle spasm 
noted.  No fixed deformity.  Full range 
over movements of the thoracolumbar spine 
is elicited at the present time, 
associated with very minimal pain with 
forward bending.  Straight leg raising 
test bilaterally to 90 degrees is 
negative.  Deep tendon reflexes are 1-2+ 
bilaterally and symmetrical.  Plantars 
are down going.  Functional loss due to 
lumbosacral spine mild.

Upon completion of the examination, a diagnosis of low back 
pain was given.  However, the examiner did not etiologically 
link the veteran's current lower back pain with her military 
service or any incidents therein.  The examiner also did not 
suggest that the veteran's current back disability was 
related to any complaints, symptoms, or manifestations she 
had while in the US Air Force.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The service medical 
records show treatment for a lower back disability.  However, 
the VA medical treatment records and the VA examination 
report accomplished immediately after the veteran's discharge 
do not show a chronic condition.  While the veteran was 
diagnosed in August 2000 as suffering from low back pain, the 
examiner did not to link her current condition with her 
military service.  Instead, the medical records indicate that 
the veteran's lower back pain is due to the uneven length of 
her legs, which was not caused by her service nor is it 
contended otherwise.  Therefore, the Board concludes that 
that the evidence does not support the veteran's claim for 
service connection for a disability of the lower back.  Thus, 
the veteran's claim is denied.

II.  Increased Evaluation

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  38 U.S.C. § 5103A (West 
Supp. 2001).  VA has obtained relevant government medical 
treatment records, the veteran has a VA medical examination 
for her knees and headaches, and she has provided written 
statements concerning her claim.  Moreover, she proffered 
testimony before the Board in November 2001 with respect to 
her claim.  The claims folder contains numerous written 
statements that give a credible portrayal of the symptoms and 
manifestations experienced by the veteran as a result of her 
headaches and bilateral knee condition.  Moreover, the 
appellant has been provided appropriate notice of the 
pertinent laws and regulations, and she has been given the 
opportunity to provide additional information in support of 
her claim.  It is the determination of the Board that VA has 
no further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2001).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2001).

A.  Headaches

This condition has been rated by analogy to migraine 
headaches.  When a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Schedule for Rating Disabilities, the diagnosed 
condition will be evaluated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent evaluation.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. Part 
4, Diagnostic Code 8100 (2001).

The record reflects that the veteran was seen for the 
treatment of headaches in May 1999.  She told the clinician 
that she was having throbbing headaches that lasted at least 
two days, and that she had been experiencing two to three 
headaches per month for the previous two to three years.  

During her VA General Medical Examination in August 2000, the 
veteran expanded on her headache complaints.  She said that 
she experienced tension headaches and also pulsating-type 
headaches that centered behind the eyes.  She additionally 
stated that she was getting two to three of the pulsating 
headaches per month, along with the tension headaches, and 
that she was taking medications for the relief of pain.  The 
neurological portion of the examination was reported as 
within normal limits.  

In consideration of the fact that the veteran does not have 
classic migraine headaches, the evidence of the type of 
headache manifestations she does have warrant a 10 percent 
evaluation.  However, she does not appear to suffer from 
"characteristic prostrating attacks."  Moreover, the 
headaches do not prevent her from obtaining work or even 
working, and the headaches have been fairly responsive to 
medication.  Accordingly, the criteria for a 20 percent 
evaluation have not been met.  While the benefit of any doubt 
has been given to the veteran, it is the conclusion of the 
Board that her request for an increased evaluation must be 
denied.

B.  Knees

The veteran has also asked that her bilateral knee condition 
be compensably rated.  A review of the evidence shows that in 
March 1997, the veteran underwent a VA orthopaedic 
examination of her knees.  She complained of pain in both 
knees.  When examined, there was no effusion, swelling, or 
bony deformity in either knee.  Both knees were stable and 
there was full range of motion bilaterally.  Mild crepitance 
was, however, reported in the left knee.  A diagnosis of 
patellofemoral pain syndrome was given.

Another examination of the knees was accomplished in August 
2000 at the VA medical center.  Prior to the exam, she 
complained of occasional pain and swelling.  The exam results 
were as follows:

	. . . Her gait is noted to be 
unremarkable.  She does not use any 
assistive device.  No amputations are 
noted.  Examination of the knee joints 
reveals no swelling, effusion or 
deformity.  There is very mild tenderness 
on either side of the patella in both 
knee joints and patellar compression also 
produces mild pain.  Full range of 
flexion of 140 degrees and extension of 0 
degrees elicited in both knee joints at 
the present time, associated with mild 
crepitation, especially in the left knee.  
Deep knee bends cannot be performed 
normally and is noted to be painful in 
both the knee joints.  No instability of 
the knee joints noted at the present 
time, but she uses a hinged knee brace 
for both knee joints.  Functional loss 
due to pain [in the] knees [is] mild [to] 
moderate.

The veteran was diagnosed as having chondromalacia patellae 
of the knees bilaterally.

The veteran's knee disability has been noncompensably rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5260 (2001).  
Where flexion is limited to 45 degrees, a 10 percent rating 
will be assigned, where it is limited to 30 degrees, a 20 
percent rating will be assigned; if there is limitation to 15 
degrees, a 30 percent rating will be awarded.  38 C.F.R. Part 
4, Diagnostic Code 5260 (2001).

The veteran's disability may also be rated pursuant to other 
Diagnostic Codes if that code more closely approximates the 
manifestations and symptoms suffered of the disability.  
Where extension is limited to 10 degrees, a 10 percent rating 
will be assigned; and where it is limited to 15 degrees, a 20 
percent rating will be assigned.  If extension is limited to 
20 degrees, a 30 percent evaluation is awarded; a 30 degree 
extension limit requires that a 40 percent rating be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 5261 (2001).  
Under 38 C.F.R. Part 4, Diagnostic Code 5257 (2001), slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, will warrant a 10 percent evaluation.  A 
20 percent evaluation requires moderate impairment, and a 30 
percent evaluation requires severe impairment. 

Per 38 C.F.R. § 4.71a, Plate II (2001), a normal range of 
motion for the knee is from 0 degrees extension to 140 
degrees flexion.  These evaluations include an assessment of 
the impact of the disability on the veteran's daily life, 
including pain.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.10, 4.40, 4.45, Part 4, 5257, 5260, 5261 
(2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2001).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2001).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The knee examination in 1997 and the most recent one showed 
that out of a possible 140 degrees of flexion, the veteran's 
flexion was not limited.  Extension was measured both times 
at zero degrees which is normal.  When examined, grinding in 
the patellar area and muscle spasms around the right knee 
area were not found.  Crepitus, but not muscle spasms, has 
been reported with respect to the left knee.  Yet, the same 
medical evidence has not noted instability or weakness; 
however, pain has been reported.  Moreover, the veteran wears 
appliances on both knees for stability and pain relief, and 
she takes medications to relieve her knee pain.  

The veteran's limitation of motion alone does not warrant a 
compensable disability rating pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5260 and 5261 (2001).  Hence, the Board must 
look at whether the veteran's disability produces 
manifestations and symptoms equal to or greater than 10 
percent pursuant to 38 C.F.R. Part 4, Diagnostic Code 5257 
(2001).  Pain has been chronicled and the VA examiner has 
noted that there is mild to moderate functional loss, but 
limitation of motion, laxity, instability, and weakness have 
not been found.  Yet, taken together with the other evidence 
of record, including the veteran's statements concerning her 
knees and recognizing that the veteran is entitled to the 
benefit-of-the-doubt, there is a sufficient basis on which to 
reach a favorable determination for an increased disability 
evaluation.  While the clinical findings do not exactly 
mirror the evaluation criteria for a 20 percent schedular 
disability rating for each knee disability, the Board is of 
the opinion that the evidence more closely approximates the 
higher rating, when considering pain and its effect on 
function of the knees.  38 C.F.R. § 4.7, Part 4, Diagnostic 
Code 5257 (2001).  Therefore, a 20 percent rating for 
chondromalacia of the patella of the right and left knee is 
granted.  Because the veteran's knee conditions have not been 
shown to be more than moderately disabling, an evaluation in 
excess of 20 percent is not supported by the evidence of 
record.


ORDER

1.  Entitlement to an evaluation of 20 percent, but no 
greater, for patellofemoral pain syndrome of the left knee is 
granted.

2.  Entitlement to an evaluation of 20 percent, but no 
greater, for patellofemoral pain syndrome of the right knee 
is granted.

3.  Entitlement to an increased evaluation for headaches, 
currently rated as 10 percent disabling, is denied.

4.  Entitlement to service connection for bilateral hearing 
loss is denied.

5.  Entitlement to service connection for tinnitus is denied.

6.  Entitlement to service connection for sinusitis is 
denied.

7.  Entitlement to service connection for a low back 
condition is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

